On July 12, 1977 the court ordered that plaintiff is entitled to judgment, as reasonable and entire compensation for defendant’s taking of plaintiffs patent rights, and judgment is hereby entered for plaintiff against defendant, in the basic amount of $14,440,772, plus $16,982,362 delay compensation up to and including June 30, 1977, for a total of $31,423,134, plus further delay compensation to be computed on $14,440,772 at a delay compensation rate of 7.5 percent per annum ($2,967.25 per day) from July 1, 1977 to and including the date of payment of the judgment.